DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-21 and 23-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3: “the surrounding deformable structure” lacks antecedent basis.
	Claim 23: “the surrounding deformable structure” lacks antecedent basis.

	Claims 4-21 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 3.  Claims 24-38 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 23.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 10-19, 22-23 and 27-36 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Chang, Jina et al. “Development of a deformable lung phantom for the evaluation of deformable registration.” Journal of applied clinical medical physics vol. 11,1 3081. 28 Jan. 2010 (Chang).

	Regarding claim 1, Chang discloses a deformable phantom, comprising:
	a housing made of a MRI invisible material enclosing a sealed reservoir filled with a MRI signal producing material (Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, housing including acryl cylinder enclosing sealed reservoir filled with water; acryl is MRI invisible material and water is MRI signal producing material);
	a piston slidably mounted within a sleeve and extending into the sealed reservoir, wherein the sleeve is slidably mounted to the housing and extends into the sealed reservoir (Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, piston in the form of acryl plate and threaded coupling that extend through silicon membrane and through aperture in sleeve on right side of silicon membrane, in combination with nut-like structure that threadingly engages threaded coupling; note that sleeve on right side of membrane is located in sealed reservoir; accordingly the piston extends into the sealed reservoir; it is implicit in Chang’s arrangement that the piston is slidably mounted in the sleeve, e.g., the acryl plate and threaded coupling are slidably inserted into the aperture of the sleeve and thereafter retained in place by a nut-like structure that threadingly engages the threaded coupling of the piston; see annotated Fig. 2 below); and
	a deformable structure within the sealed reservoir (Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, e.g., Fig. 2, latex balloon and/or sponges disposed within the latex balloon; see annotated Fig. 2 below).

	







[AltContent: textbox (deformable structure(s) in form of latex balloon and/or sponges in latex balloon and/or water balloon target in latex balloon)]
[AltContent: textbox (sealed
reservoir)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (piston head)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (piston slidably mounted within sleeve)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (sleeve)][AltContent: arrow][AltContent: textbox (water)][AltContent: textbox (housing)]
    PNG
    media_image1.png
    672
    1013
    media_image1.png
    Greyscale

[AltContent: textbox (sleeve slidably mounted to housing and extends into sealed reservoir)]

Chang, annotated Fig. 2 (examiner’s annotations in boxes)

	Regarding claim 2, Chang discloses wherein the piston and sleeve are configured to move in opposite directions as they move in and out of the sealed reservoir (see Chang as applied to claim 1, e.g., Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, e.g., Fig. 2, during an inward stroke of the driving rod, the piston and sleeve move in a first inward direction with respect to the sealed reservoir and during an outward stroke of the driving rod the piston and sleeve move in a second outward direction with respect to the sealed reservoir, with the second outward direction being opposite the first inward direction).

	Regarding claim 3, Chang discloses wherein the deformable structure comprises a deformable target within the deformable structure, having a different proton or electron density from the surrounding deformable structure (see Chang as applied above, latex balloon was filled with sponges and targets where the targets were embedded in the sponges; each target was made of a deformable water balloon and silicon and a rigid glass ball).

	Regarding claim 8, Chang discloses wherein the housing has a cylindrical shape with a continuous sidewall and opposing first and second end caps (see Chang as applied to claim 3, e.g., Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, housing including acryl cylinder with a continuous sidewall enclosing sealed reservoir filled with water; note in Fig. 2 first endcap in the form of acryl plate through which linkage connected to driving rod passes and second endcap through which air vents pass, with the second endcap opposing first endcap).

	Regarding claim 10, Chang discloses wherein the deformable structure is shaped to provide flow channels between the deformable structure and the side wall of the housing (see Chang as applied to claim 8, e.g., Fig. 2, latex balloon is shaped, e.g., by balloon guide, to provide a flow channel between the latex balloon and the housing including acryl cylinder).

	Regarding claim 11, Chang discloses wherein the piston has a piston head located within the sealed reservoir, having one or more apertures therethrough (see Chang as applied to claim 3, e.g., Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, the acryl plate and threaded coupling are slidably inserted into the aperture of the sleeve and thereafter retained in place by a nut-like structure that threadingly engages the threaded coupling; see annotated Fig. 2 above; the nut-like structure constitutes a piston head and has an aperture therethrough).

	Regarding claim 12, Chang discloses wherein the deformable structure is attached to the piston head (see Chang as applied to claim 3, e.g., Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, latex balloon and/or sponges disposed within the latex balloon are attached to piston head by virtue of fixing rod of piston head).

	Regarding claim 13, Chang discloses wherein the piston is connected to a motion assembly to drive the motion of the piston relative to the housing (see Chang as applied above, e.g., Fig. 2, at least driving rod).

	Regarding claim 14, Chang discloses wherein the motion assembly is configured to provide one or both of linear and rotational motion to the piston (see Chang as applied above, e.g., Fig. 2, driving rod provides at least linear motion to the piston).

	Claim 15 recites wherein the deformable phantom is configured for use as an insert in a second phantom.  Claim 15 depends from claim 3 and adds no discernable structural limitation(s) to the deformable phantom.  The claimed structure, and the structure disclosed by Chang, are substantially identical.  Accordingly, the claimed properties/functions (in this case configured for use as an insert in a second phantom) are presumed to be inherent in in Chang.  See MPEP 2112.01.

	Regarding claim 16, Chang discloses wherein the housing, the MRI signal producing material, the deformable structure, and the deformable target are made of one or more materials having a close susceptibility match to human tissue. (Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, e.g., Fig. 2, housing in the form of acryl cylinder, with acryl having a close susceptibility match to human tissue; MRI signal producing material is water which has a close susceptibility match to human tissue; each target was made of a deformable water balloon and silicon and a rigid glass ball, with water having a close susceptibility match to human tissue).

	Regarding claim 17, Chang discloses wherein the deformable structure comprises a plurality of deformable targets within the deformable structure, having a different proton or electron density from the surrounding deformable structure (Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, the balloon was filled with sponges and targets where the targets were embedded in the sponges; each target was made of a deformable water balloon and silicon and a rigid glass ball; at least the deformable water balloon has a different proton or electron density from the deformable sponge that surrounds it).

	Regarding claim 18, Chang discloses wherein the deformable structure is enclosed in a coating of deformable material (Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, the balloon was filled with sponges and targets where the targets were embedded in the sponges; each target was made of a deformable water balloon and silicon and a rigid glass ball; the deformable structure, e.g., a deformable water balloon, is enclosed in a coating of deformable material, e.g., a sponge).

	Regarding claim 19, Chang discloses wherein the deformable structure is attached at one end to the piston and at an opposing end to an end plate slidably mounted within the housing (see Chang as applied above, e.g., Fig. 2, latex balloon attached to piston head at the fixing rod at one end and attached to end plate through which the air vents pass at other end, with the end plate slidably mounted within the housing in the form of acryl cylinder).

	Regarding claim 22, Chang discloses a deformable phantom, comprising:
	a housing made of a MRI invisible material enclosing a sealed reservoir filled with a MRI signal producing material, wherein the sealed reservoir has a first volume portion and a second variable volume portion in fluid communication therewith (Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, housing in the form of acryl cylinder enclosing sealed reservoir filled with water; acryl is MRI invisible material and water is MRI signal producing material; sealed reservoir has first volume portion in the form of volume occupied by water and a second variable volume portion in the form of volume occupied by balloon, with the volume occupied by the balloon being disposed in the water and therefore in fluid communication with the first volume portion);
	a piston slidably mounted to the housing and extending into the sealed reservoir (Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, at least structure connected to driving rod disposed in the water on the right side of silicon membrane); and
	a deformable structure within the sealed reservoir (Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, e.g., Fig. 2, latex balloon and/or sponges disposed within the latex balloon);
	wherein the second variable volume portion varies to accommodate displacement of the fluid MRI signal producing material caused by the movement of the piston (Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, e.g., Fig. 2, when power was applied to the diaphragm, the water in the phantom pushed a latex balloon and the air in the balloon flowed out of air vents; accordingly, in Chang’s arrangement the volume occupied by balloon varies to accommodate displacement of water caused by the movement of the structure connected to driving rod disposed in the water on the right side of silicon membrane).

	Regarding claim 23, Chang discloses wherein the deformable structure comprises a deformable target within the deformable structure, having a different proton or electron density from the surrounding deformable structure (see Chang as applied above, balloon was filled with sponges and targets where the targets were embedded in the sponges; each target was made of a deformable water balloon and silicon and a rigid glass ball).

	Regarding claim 27, Chang discloses wherein the deformable structure is shaped to provide flow channels between the deformable structure and the side wall of the housing (see Chang as applied above, e.g., Fig. 2, latex balloon is shaped, e.g., by force applied by the driving rod, to provide air flow channels between the latex balloon and a sidewall of the acryl cylinder enclosing sealed reservoir filled with water).

	Regarding claim 28, Chang discloses wherein the piston has a piston head located within the sealed reservoir, having one or more apertures therethrough (see Chang as applied to claim 23, e.g., Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, the acryl plate and threaded coupling are slidably inserted into the aperture of the sleeve and thereafter retained in place by a nut-like structure that threadingly engages the threaded coupling; see annotated Fig. 2 above; the nut-like structure constitutes a piston head and has an aperture therethrough).

	Regarding claim 29, Chang discloses wherein the deformable structure is attached to the piston head (see Chang as applied to claim 28, e.g., Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, latex balloon and/or sponges disposed within the latex balloon are attached to piston head by virtue of fixing rod of piston head).

	Regarding claim 30, Chang discloses wherein the piston is connected to a motion assembly to drive the motion of the piston relative to the housing (see Chang as applied above, e.g., Fig. 2, at least driving rod).

	Regarding claim 31, Chang discloses wherein the motion assembly is configured to provide one or both of linear and rotational motion to the piston (see Chang as applied above, e.g., Fig. 2, driving rod provides at least linear motion to the piston).

	Claim 32 recites wherein the deformable phantom is configured for use as an insert in a second phantom.  Claim 32 depends from claim 23 and adds no discernable structural limitation(s) to the deformable phantom.  The claimed structure, and the structure disclosed by Chang, are substantially identical.  Accordingly the claimed properties/functions (in this case configured for use as an insert in a second phantom) are presumed to be inherent in in Chang.  See MPEP 2112.01.

	Regarding claim 33, Chang discloses wherein the housing, the MRI signal producing material, the deformable structure, and the deformable target are made of one or more materials having a close susceptibility match to human tissue (Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, e.g., Fig. 2, housing in the form of acryl cylinder, with acryl having a close susceptibility match to human tissue; MRI signal producing material is water which has a close susceptibility match to human tissue; each target was made of a deformable water balloon and silicon and a rigid glass ball, with water having a close susceptibility match to human tissue).

	Regarding claim 34, Chang discloses wherein the deformable structure comprises a plurality of deformable targets within the deformable structure, having a different proton or electron density from the surrounding deformable structure (Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, the balloon was filled with sponges and targets where the targets were embedded in the sponges; each target was made of a deformable water balloon and silicon and a rigid glass ball; at least the deformable water balloon has a different proton or electron density from the deformable sponge that surrounds it).

	Regarding claim 35, Chang discloses wherein the deformable structure is enclosed in a coating of deformable material (Chang, e.g., pages 282-283, section II. Materials and Methods, Fig. 2, the balloon was filled with sponges and targets where the targets were embedded in the sponges; each target was made of a deformable water balloon and silicon and a rigid glass ball; the deformable structure, e.g., a deformable water balloon, is enclosed in a coating of deformable material, e.g., a sponge).

	Regarding claim 36, Chang discloses wherein the deformable structure is attached at one end to the piston and at an opposing end to an end plate slidably mounted within the housing (see Chang as applied above, e.g., Fig. 2, latex balloon attached to piston head at the fixing rod at one end and attached to end plate through which air vents pass at other end, with the end plate slidably mounted within the housing in the form of acryl cylinder).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of KR 20100047910 A to Suh et al. (Suh).

	Regarding claim 4, Chang discloses that the deformable structure is a foam structure (see Chang as applied to claim 3).  Chang is not relied upon as explicitly disclosing wherein the deformable structure is an open cell foam structure with the MRI signal producing material filling the interstitial spaces in the foam structure.  In closely related art, Suh discloses wherein the deformable structure is an open cell foam structure with the MRI signal producing material filling the interstitial spaces in the foam structure (Suh, e.g., page 7, some water is supplied into the accommodating portion 33n so that the sponge 33b contains water. In this way, the sponge 33b is filled with water, so that the density inside the receiving portion 33n is about 0.2 to 0.3 which is the same as the density inside the lung).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Chang such that the deformable structure is an open cell foam structure with the MRI signal producing material filling the interstitial spaces in the foam structure for at least the reason that this provides a density which is the same as the density inside the lung.

	Regarding claim 5, although Chang discloses that the deformable target may a deformable water balloon (see Chang as applied to claim 3), Chang is not relied upon as explicitly disclosing wherein the deformable target is ellipsoidal in shape and positioned off-centre within the deformable structure.  In closely related art, Suh discloses wherein a deformable target is ellipsoidal in shape and positioned off-centre within a surrounding deformable structure (Suh, e.g., Fig. 5, balloon 33f filled with water and positioned off-center in surrounding deformable structure 33a; it is implicit in Suh’s arrangement that the balloon 33f will be ellipsoidal to at least some degree (i.e., not an ideal sphere) by virtue of the weight of the water and the elasticity of the balloon).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the deformable target is ellipsoidal in shape and positioned off-centre within the deformable structure does not patentably define over Chang in view of Suh.

	Claim 24 recites wherein the deformable structure is an open cell foam structure with the MRI signal producing material filling the interstitial spaces in the foam structure and claim 25 recites wherein the deformable target is ellipsoidal in shape and positioned off-centre within the deformable structure, and both claims 24-25 are rejected under 35 U.S.C. 103 as unpatentable over Chang in view of Suh for reasons analogous to those discussed above in connection with claims 4-5, respectively.

	Claim 26 recites wherein one or more high-density fiducial markers are fixed to the deformable target.  Claim 26 does not affirmatively recite the or more high-density fiducial markers as elements of the deformable phantom.  Affixing one or more high-density fiducial markers to the deformable target instead appears to relate to a manner of using the deformable target rather than any further structural limitation of the deformable phantom itself.  Accordingly, the language of claim 26 does not serve to patentably distinguish the deformable phantom as claimed from that of Chang in view of Suh.

Claims 20-21 and 37-38 rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of US 2013/0218001 to Uhlemann (Uhlemann).

	Regarding claim 20, Chang discloses that its arrangement is usable to determine whether there is a dosimetric advantage to compensate doses by calculation of the cumulative dose distribution during the course of radiation treatment and to evaluate dosimetric uncertainties (Chang, page 286, section IV. Conclusions).  Chang is not relied upon as explicitly disclosing wherein one or both of the deformable structure and the deformable target are deformable dosimeters.  Uhlemann discloses  deformable dosimeters, such as BANG (bis-acrylamide acrylamide nitrogen gelatin)-type gel (Uhlemann, e.g., paragraph 95).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Chang such that one or both of the deformable structure and the deformable target are deformable dosimeters of the type disclosed by Uhlemann for at least the reason that this would enable the types of dosimetric analysis contemplated by Chang, e.g., determine whether there is a dosimetric advantage to compensate doses by calculation of the cumulative dose distribution during the course of radiation treatment and evaluate dosimetric uncertainties.

	Regarding claim 21, Chang in view of Uhlemann discloses wherein the deformable dosimeters comprise one or more radiation indicators, selected from the group consisting of: acrylamide and bis-acrylamide monomers, which are susceptible to radiation-induced polymerization; radiochromic dyes; and silicone or urethane rubbers doped with additives, which are susceptible to radiation-induced cross-linking (see Chang in view of Uhlemann as applied to claim 21, acrylamide and bis-acrylamide monomers).

	Regarding claim 37, Chang discloses that its arrangement is usable to determine whether there is a dosimetric advantage to compensate doses by calculation of the cumulative dose distribution during the course of radiation treatment and to evaluate dosimetric uncertainties (Chang, page 286, section IV. Conclusions).  Chang is not relied upon as explicitly disclosing wherein one or both of the deformable structure and the deformable target are deformable dosimeters.  Uhlemann discloses  deformable dosimeters, such as BANG (bis-acrylamide acrylamide nitrogen gelatin)-type gel (Uhlemann, e.g., paragraph 95).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Chang such that one or both of the deformable structure and the deformable target are deformable dosimeters of the type disclosed by Uhlemann for at least the reason that this would enable the types of dosimetric analysis contemplated by Chang, e.g., determine whether there is a dosimetric advantage to compensate doses by calculation of the cumulative dose distribution during the course of radiation treatment and evaluate dosimetric uncertainties.

	Regarding claim 38, Chang in view of Uhlemann discloses wherein the deformable dosimeters comprise one or more radiation indicators, selected from the group consisting of: acrylamide and bis-acrylamide monomers, which are susceptible to radiation-induced polymerization; radiochromic dyes; and silicone or urethane rubbers doped with additives, which are susceptible to radiation-induced cross-linking (see Chang in view of Uhlemann as applied to claim 37, acrylamide and bis-acrylamide monomers).

Allowable Subject Matter
Claims 6, 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	US 2016/0133159 to Saloux et al. relates to a heart phantom assembly; see, e.g., Figs. 2, 6.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863